UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):September 21, 2011 VCA ANTECH, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-16783 95-4097995 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 12401 West Olympic Boulevard Los Angeles, California 90064-1022 (Address of Principal Executive Offices, Zip Code) (310) 571-6500 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On September 21, 2011, Dawn R. Olsen resigned as VCA Antech, Inc.’s (the “Company”) Principal Accounting Officer, Vice President and Controller. (c)On September 21, 2011, Tomas W. Fuller, the Company’s Chief Financial Officer, has assumed the duties of the Company’s Principal Accounting Officer effective as of that date.Mr. Fuller, age 53, joined the Company in 1988 and served as Vice President and Controller until November 1990 when he became the Company’s Chief Financial Officer.From 1980 to 1987, Mr. Fuller worked at Arthur Andersen LLP, the last two years of which he served as audit manager.Mr. Fuller received his BA in economics from the University of California at Los Angeles.No material plan, contract or arrangement has been entered into or material amendment to any existing plan, contract or arrangement in connection with Mr. Fuller’s appointment as the Company’s Principal Accounting Officer. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. September 23, 2011 VCA ANTECH, INC. By: /s/ Tomas W. Fuller Name: Tomas W. Fuller Title: Chief Financial Officer
